        Case 2:16-cr-00100-GMN-DJA Document 430 Filed 12/16/20 Page 1 of 2



 1   John A. Kawai, NSBN 14893
 2   CARPENTER, ZUCKERMAN & ROWLEY
     407 Bryant Circle, Suite F,
 3   Ojai, CA 93023
 4
     Tel: (805) 272-4001
     Fax: (805) 719-6858
 5   Email: jk@czrlaw.com
 6
     Of Attorneys for Plaintiffs

 7   Deborah A. Bianco, Pro Hac Vice Admitted
 8
     Washington State Bar No. 19826
     14535 Bel-Red Road, #201
 9   Bellevue, WA 98007
10
     Tel: (425) 747-4500
     Fax: 425-747-8400
11   Email: deb@debbiancolaw.com
12
     Carol L. Hepburn, Pro Hac Vice Admitted
13   Washington State Bar No. 8732
     200 First Avenue West, #550
14
     Seattle, WA 98119
15   Tel: 206) 957-7272
     Fax: (206) 957-7273
16
     Email: carol@hepburnlaw.net
17

18
     Attorneys for Plaintiffs.
19

20                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
21
       UNITED STATES OF AMERICA,
22

                                  Plaintiffs,   Case No. 2:16-CR-00100-GMN-CWH
23

24     v.                                       NOTICE OF CHANGE OF ADDRESS RE
25
       JAN ROUVEN FUECHTENER,                   PLAINTIFFS’ COUNSEL DEBORAH A.
26
                                                BIANCO, P.S.
27
                                  Defendant.

28
      NOTICE OF CHANGE OF ADDRESS FOR                          DEBORAH A. BIANCO, P.S.
      PLAINTIFFS’ COUNSEL DEBORAH A.                                            P. O. Box 6503
      BIANCO, P.S.                                               Bellevue, Washington 98008
      Page 1                                                        Telephone: (425) 747-4500
                                                                     Facsimile: (425) 747-8400
       Case 2:16-cr-00100-GMN-DJA Document 430 Filed 12/16/20 Page 2 of 2



 1   As of November 15, 2020, there has been a change of address for Deborah A. Bianco, P.S.
 2
     The mailing address has changed to PO Box 6503, Bellevue, WA. 98008 and the physical
 3

 4   address has changed to 2012 164th Avenue NE, Bellevue, WA 98008. All other contact

 5   information including email, telephone number and fax number have remained the same.
 6
            Respectfully submitted,
 7

 8
            Dated: November 17, 2020.           DEBORAH A. BIANCO, P.S.
 9

10
                                                By: /s Deborah A. Bianco________________
11                                              Deborah A. Bianco, Pro Hac Vice Admitted
12
                                                PO Box 6503
                                                Bellevue, WA 98008
13                                              (425) 747-4500 phone
14
                                                (425) 747-8400 fax
                                                Emails: bianco.lawyers@gmail.com
15                                              Attorney for Plaintiff Pia
16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF CHANGE OF ADDRESS FOR                               DEBORAH A. BIANCO, P.S.
      PLAINTIFFS’ COUNSEL DEBORAH A.                                                  P. O. Box 6503
      BIANCO, P.S.                                                     Bellevue, Washington 98008
      Page 2                                                              Telephone: (425) 747-4500
                                                                           Facsimile: (425) 747-8400
